DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2020 has been entered. Claims 1 and 9 were amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Amended): please amend to read as 	“to indirectly heat the electrode slurry passing through the outlet” in lines 10-11.
Claim 9 (Amended): please amend to read as 	“contacting the electrode slurry 

Authorization for the examiner’s amendment below was given in an interview with Christopher McDonald on 2/5/2021.

Claim 1 (Amended): please amend to read as follows:
	“the outlet having a tapered exterior surface” in line 6;
	“the tapered exterior surface” in line 10;
	“a heater spaced from the tapered exterior surface of the outlet of the slot die” in line 8.

Claim Interpretation
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	
Claim Rejections
	The rejection under 35 U.S.C. 112(b) on claim 9 is withdrawn since the claim has been amended. The claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn since independent claims 1 and 9 have been amended. 

Reasons for Allowance
Claims 1-9 are allowed. The inventions of independent claims 1 and 9 are drawn to an electrode coating apparatus for applying electrode slurry to an electrode 
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 1, a heater spaced from the tapered exterior surface of the outlet of the slot die and directed at the outlet, wherein the heater heats the tapered exterior surface of the outlet to indirectly heat the electrode slurry passing through the outlet.
Support for the allowable subject matter can be found in Fig. 3 of Applicant’s Drawings and the description thereof (Spec., 0048-0052).
The recitation in the preamble “electrode coating apparatus for applying electrode slurry” is critical to the claimed subject matter in independent claims 1 and 9 since this functional limitation requires the invention to operate within temperature limits that permit electrode slurry deposition (see MPEP 2114(I)). For example, polymer melt devices operate at excessive temperatures not suitable for slurry coating since the melting temperatures for extruded polymers often exceed the temperatures required for electrode slurry deposition.
Ikagawa (US 20180250699) discloses a slit nozzle 20 (slot die) including a heater 82B for heating coating liquid 32 (para 0062-0066; see for example Fig. 7). However, Ikagawa fails to teach that the heater is directed at the slit 22 (outlet) for heating the slit 22 (outlet), wherein the heater heats the tapered exterior surface of the slit 22 (outlet) to indirectly heat the coating liquid; since instead Ikagawa teaches that the heaters 82A-82E (i.e., including heater 82B) are directed to heating the flow path 
Although outlet heaters for slot dies are known, such heaters contact the outlet in prior art structures, and are not spaced from the outlet as required in the allowable subject matter. As demonstrated in the example above, heaters located away or spaced from the outlet exterior surface of slot dies in the prior art are not directed to heating the outlet exterior surface to indirectly heat coating material, but rather heat other components of the slot die or heat the coating material without regard to the outlet exterior surface. 
It is found that embedded nozzle heaters perform heating of the coating liquid also without regard to conducting heat via the outlet exterior surface; thus not meeting the limitations in the allowable subject matter that require an arrangement of the heater such that electrode slurry in the slot die outlet is heated indirectly via the outlet exterior surface.
Applicant’s specification further discloses that the arrangement between the heater and the outlet tapered exterior surface recited in the allowable subject matter yields improved drying and adhesion of slurry coatings on the substrate (Spec., para 0022-0026).

The apparatus of independent claim 9 comprises a slot die and a laser for heating electrode slurry.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 9, wherein the heater is a laser and a 
Support for the allowable subject matter can be found in Fig. 3 of Applicant’s Drawings and the description thereof (Spec., 0048-0052).
Neff (USP 5609687) and Neff (5348604), the closest cited prior arts of record, fail to teach nozzle exterior surfaces that prevent the laser beam from contacting material within the outlet, since the laser beam in each of the prior art structures contacts the coating material via a transparent window in the respective prior art structures (Neff ‘687: window 22, see for example Fig. 1; Neff ‘604: window 12, see for example Fig. 2)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717